Citation Nr: 0640222	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-35 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO denied the 
veteran's claim for service connection for PTSD. 

In January 2006, the Board remanded the veteran's claim to 
afford the veteran a requested hearing before a Veterans Law 
Judge at the RO.  In March 2006, the veteran withdrew his 
hearing request.  38 C.F.R. § 20.704(d) (2006).

The veteran has also raised the issue of entitlement to 
service connection for a generalized anxiety disorder (see, 
VA Form 9, received by the RO in October 2004).  As this 
issue has not been adjudicated, it is referred to the RO for 
initial action.  


REMAND

VA is also required to inform claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The claims folder does not contain a document that satisfies 
the notice requirement with respect to claims for service 
connection for PTSD based on personal assault.

Accordingly, the case is REMANDED to the RO or AMC for the 
following action:

1.  Send the veteran a letter notifying 
him of the information or evidence not 
previously provided that is necessary 
to substantiate the claim on appeal and 
of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  Advise the 
veteran to submit relevant evidence in 
his possession.
    
Advise the veteran that evidence from 
sources other than his service records 
may corroborate his account of the 
stressor incident based on an 
allegation of personal assault, i.e., 
being beaten by Staff Sergeant 
"Healey," while stationed at Medical 
Detachment of the Marine Corps Recruit 
Depot at Paris Island, South Carolina 
in October 1968 (see, PTSD 
Questionnaire, received by the RO in 
September 2003). The notice to the 
veteran must include the examples of 
such evidence from other sources 
provided by 
38 C.F.R. § 3.304(f)(3) (2006).  Ask 
the veteran to provide or identify such 
sources of evidence that may 
corroborate his accounts of in-service 
stressors, such as sworn statements 
from Sergeant Terry Hall and Sergeant 
Knight of Gastonia and Lincolnton, 
North Carolina, respectively (see, PTSD 
Questionnaire, received by the RO in 
September 2003).  
    
2.  Then re-adjudicate the claim, and 
if it remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006)



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

